Citation Nr: 1326678	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder to include degenerative joint disease, osteoarthritis, and left total hip replacement residuals.  

2.  Entitlement to service connection for a lumbar spine disorder to include degenerative disc disease and laminectomy residuals.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1966 to April 1968 and additional duty with the Nebraska National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) which denied service connection for both a bilateral hip disorder and a low back disorder.  The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.  

The Board has reframed the issues of service connection for a bilateral hip disorder and a low back disorder as entitlement to a bilateral hip disorder to include degenerative joint disease, osteoarthritis, and left total hip replacement residuals and a lumbar spine disorder to include degenerative disc disease and laminectomy residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for both his hip and lumbar spine disabilities is warranted as the claimed disorders arose secondary to his service-connected right foot and left foot disorders.   

A July 1989 treatment record from M. Jones. M.D., conveys that the Veteran underwent a July 1989 lumbar laminectomy.  The report of a November 2010 VA examination for compensation purposes states that the Veteran underwent a 1988 lumbar laminectomy due to degenerative disc disease at Good Samaritan Hospital in Carney, Nebraska.  Clinical documentation of the cited surgical treatment is not record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In reviewing the record, the Board observes that there appears to be a conflict in the examination findings as to the etiology of the Veteran's hip and lumbar spine disorders.  A May 2008 written statement from Dr. Jones advances that the Veteran's service-connected right foot and left foot disabilities "influenced his gait and possibly contributed to some chronic back and hip problems" and "his time in the military was a definite contributing factor to his problems."  The November 2010 VA examination report states that the Veteran was diagnosed with a "total left hip prosthesis secondary to osteoarthritis" and "[herniated nucleus pulposus] with post lumbar laminectomy and development of [degenerative disc disease]."  The examiner opined that "it is less likely as not that this veteran's advanced osteoarthritis of the left hip resulting in total arthroplasty was caused by or the result of an altered gait from bilateral plantar fasciitis" and "it is less likely as not that this veteran's low back condition is caused by or the result of his service-connected pes planus, plantar fasciitis, and metatarsalgia."  An October 2011 addendum to the November 2010 VA examination report clarifies that "it is opined there are no aggravating issues of Veteran's service-connected  pes planus, plantar fasciitis, and metatarsalgia to Veteran's low back condition or hip condition" and "the Veteran himself stated he did not believe his back and hip conditions were related to his feet."  No rationale for this opinion was provided.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparently conflicting medical opinions, the Board finds that further VA evaluation is necessary in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his hip and lumbar spine disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact M. Jones, M.D., Good Samaritan Hospital, and other all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.  

3.  Then schedule the Veteran for a VA orthopedic examination for compensation purposes in order to assist in determining the current nature and etiology of his hip and lumbar spine disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has a right hip disorder.  

The examiner should advance the following opinions:
A)  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified hip disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

B)  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified lumbar spine disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

The service-connected disabilities are right foot pes planus, plantar fasciitis, and metatarsalgia; left foot pes planus, plantar fasciitis, and metatarsalgia; and bilateral tinnitus.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

The examiner should provide a rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 
4.  Thereafter, ensure that the development above has been completed in accordance with the Remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the issues of service connection for a bilateral hip disorder to include degenerative joint disease, osteoarthritis, and left total hip replacement residuals and a lumbar spine disorder to include degenerative disc disease and laminectomy residuals.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2002).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

